
	
		II
		Calendar No. 643
		110th CONGRESS
		2d Session
		S. 1329
		[Report No. 110–291]
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To extend the Acadia National Park Advisory
		  Commission, to provide improved visitor services at the park, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Acadia National Park Improvement Act
			 of 2008.
		2.Extension of land
			 conveyance authoritySection
			 102(d) of Public Law 99–420 (16 U.S.C. 341 note) is amended by striking
			 paragraph (2) and inserting the following:
			
				(2)Federally-owned
				property under jurisdiction of the Secretary referred to in paragraph (1) of
				this subsection shall be conveyed to the towns in which the property is located
				without encumbrance and without monetary consideration, except that no town
				shall be eligible to receive such lands unless lands within the Park boundary
				and owned by the town have been conveyed to the
				Secretary.
				.
		3.Extension of Acadia
			 National Park Advisory Commission
			(a)In
			 generalSection 103(f) of
			 Public Law 99–420 (16 U.S.C. 341 note) is amended by striking 20
			 and inserting 40.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 September 25, 2006.
			4.Increase in land
			 acquisition ceilingSection
			 106(a) of Public Law 99–420 (16 U.S.C. 341 note) is amended by striking
			 $9,100,000 and inserting $28,000,000.
		5.Intermodal
			 transportation centerTitle I
			 of Public Law 99–420 (16 U.S.C. 341 note) is amended by adding at the end the
			 following new section:
			
				108.Intermodal
				transportation center
					(a)In
				generalThe Secretary
				shallmay
				provide assistance in the planning, construction, and operation of an
				intermodal transportation center located outside of the boundary of the Park in
				the town of Trenton, Maine to improve the management, interpretation, and
				visitor enjoyment of the Park.
					(b)AgreementsTo carry out subsection (a), in
				administering the intermodal transportation center, the Secretary may enter
				into interagency agreements with other Federal agencies,
				and cooperative
				agreementsand, notwithstanding chapter 63 of title 31,
				United States Code, cooperative agreements under appropriate
				terms and conditions, with State and local agencies, and nonprofit
				organizations—
						(1)to provide exhibits, interpretive services
				(including employing individuals to provide such services), and technical
				assistance;
						(2)to conduct activities that facilitate the
				dissemination of information relating to the Park and the Island Explorer
				transit
				systemsystem (or any successor
				transit system);
						(3)to provide financial assistance for the
				construction of the intermodal transportation center in exchange for space in
				the center that is sufficient to interpret the Park; and
						(4)to assist with the operation and
				maintenance of the intermodal transportation center.
						(c)Authorization of
				appropriations
						(1)In
				generalThere are authorized
				to be appropriated to the Secretary such sums as are necessary to carry out
				this section (including planning, design and construction of the intermodal
				transportation center).
						(2)Operations and
				maintenanceThere are
				authorized to be appropriated such sums as are necessary to maintain and
				operate the intermodal transportation
				center.
						.
		
	
		April 10, 2008
		Reported with amendments
	
